936 F.2d 574
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Fashid SAMAD, Defendant-Appellant.
No. 91-5388.
United States Court of Appeals, Sixth Circuit.
June 25, 1991.

Before KEITH and BOGGS, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
The defendant appeals the district court's denial of a motion to revoke the magistrate's order of pretrial detention.  By prior order this court remanded the matter to the district court for clarification as to where the burden of proof was placed in this case and, in light thereof, whether the district court still concludes that no condition or combination of conditions will assure the defendant's presence at trial.  On remand the district court conducted a hearing and subsequently issued a memorandum and order which have been forwarded to this court.  The district court stated that the burden rests with the government to establish that pretrial detention is warranted and that in this case the government has met that burden.


2
This court will not disturb factual findings of the district court in pretrial hearings unless we determine those findings to be clearly erroneous.  Review of mixed questions of law and fact and the legal conclusions of the district court remains that of de novo consideration.  United States v. Hazime, 762 F.2d 34 (6th Cir.1985).  Having considered the arguments of the parties and the district court's order on remand, we conclude that the district court's decision should be affirmed.


3
It is therefore ORDERED that the district court's denial of the motion to revoke the order of pretrial detention is affirmed.  Rule 9(b)(3), Local Rules of the Sixth Circuit Court of Appeals.